 aIII the Matter 'of MERRIMACEK MANUFACTURING COMPANYandLOCALUNION No. 38, TEXTILE WORKERS UNION OF AMERICA, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. 04,955I.-Decided April 24, 1943DECISIONANDORDEROn March 16, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad not engaged in unfair labor practices as alleged in the complaintherein, and recommending that the complaint be dismissed, as setforth in the copy of the Intermediate Report annexed hereto.There-after, the Union filed exceptions to the Intermediate Report and abrief in support of its exceptions.The Board has considered therulings made by the Trial Examiner at the hearing and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the Union'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the complaint against the respondent, Merri-mack Manufacturing Company, Huntsville, Alabama, be, and it herebyis. dismissed.INTERMEDIATE REPORT31r.Eugene M. Purver,for the Board.Mr. Borden Burr,of Birmingham, Alabama, for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on August 3, 1942, by Local Union No. 38, TextileWorkers Union of America, affiliated with the Congress of Industrial Organiza-tions, herein called the Union, the National Labor Relations Board, herein called49 N. L. R. B., No 15.89 I90DECISIONSOF NATIONALLABOR RELATIONS BOARDthe'Board, by its Regional Director for the Tenth Region '(Atlanta, Georgia),issued its complaint dated February 5, 1943, against Merrimack ManufacturingCompany, herein called the respondent.The complaint alleged that the re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2 (6) and,(7-)of the .National Labor Relations Act, 49 Stat 449, herein called the Act.,Copies of the complaint and notice of hearing were duly served upon the re-spondent and the Union,With respect to the unfair labor practices the complaint alleged in substancethat the respondent : (1) on or about July 25, 1942, terminated the employmentof Elbert G. Foster and refused to reinstate said employee because of his mem-bership in and activities on behalf of the Union; and (2) by these acts andthrough H McKelvie, the respondent's agent, by posting on or about July 10,1941, notices to employees, ostensibly advising them of their rights under Section 7of the Act, but in fact and intent, advising its employees of company rules cur-tailing, thwarting and suppressing organizational efforts of its employees, hadinterferedwith, restrained and coerced and was interfering with, restrainingand coercing its employees in the exercise of the rights guaranteed in Section 7of the Act''On or about February 14, 1943, the respondent filed an answer, admitting cer-tain allegations of the complaint as to the nature of the respondent's businessbut denying that the respondent had committed any unfeir labor practicesPursuant to notice, a hearing was held at Huntsville, Alabama, from February18 to February 20, 1943, inclusive, before the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner. The Board and the respondent wet eAll of the parties participated in the hearing: Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.During the Board's case; the Board's counsel moved 'to amend the title ofthe case and all pleadings, papers and stipulations so as to show the correctname of the Union. The motion was granted without objection. At the close.of the Board's case the Board's counsel moved to amend the complaint to conformto the proof as to names and datesThe motion was granted without objection.At the close of the Board's case the respondent's counsel moved to dismiss thecomplaint.Ruling on thir9 motion was reserved and is disposed of as is indicatedbelow.--At the close of the hearing, counsel for the Board and the respondent presentedoral argument on the recordCounsel for the respondent also filed a brief butnone of the other parties filed briefs although afforded the opportunity to do so.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FiNDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTMerrimack Manufacturing Company is a Massachusetts corporation, havingits principal office and place of business at Boston, Massachusetts. It is engagedin the manufacture, sale and. distribution of cotton cloth and 'owns mills atLowell, - illassachusetts, andHuntsville,Alabama.This matter involves onlythe mills located at HuntsvilleAt its Huntsville mills the-respondent uses cotton as the principal raw material,which is purchased by its Boston office through brokers. Approximately 75percent of this raw material is imported from points outside the State of Ala- MERRIMACK MANUFACTURING COMPANY91bama and 90 percent of the machinery used in the Huntsville mills is obtainedfrom points outside the State of Alabama.The approximate value of the respondent's purchases of said ,raw material forthe year ending December 31, 1942, was $2,360,000, 90 percent of which waspurchased for and shipped to its Huntsville mills from points outside the StateofAlabama.The approximate amount of the respondent's product at theHuntsville mills for the year ending December 31, 1942, was 10,500,000 pounds, ofwhich 90 percent was shipped and transported from the Huntsville mills topoints outside the State of AlabamaThe above facts were stipulated to by the Respondent at the hearing. 'Inaddition, the respondent stipulated that it is engaged in interstate commercewithin the meaning of the Act.IITHE LA13OR ORGANIZA'i ]ON INVOLVEDLocal Union No. 38, Textile Workers Union of America, affiliated with the Con-gress of Industrial Organizations, is a labor oigamzation which admits to mein-bership employees of the respondent.IIITHEIINF-\IR LABOR PRACTICESA. The backgroundThe respondent has operated its Huntsville mills for a considerable numberof years.The record is silent as to the exact length of time but it does appearthat the respondent has operated them for at least 24 years. The Union wasfirst organized in 1933 and at that time was affiliated with the American Federa-tion of Labor.At a later date and at sometime prior to October 2, 1938, the Unionbecame affiliated with the Congress of IndustrialOrganizations.The Huntsville mills closed down on or about December 15, 1937,and startedoperations again about the first week in January of 1939. Priorto reopening,both the A. F. of L. and the C. I 0 had petitioned the Board to be certified as theexclusive bargaining agents of the respondent's employees.- An election was con-ducted by the Board on October 2, 1938At the election 1078 employees-voted outof about 1200 eligible voters.Approximately 670 employees voted for the Unionand approximately 400 votes for the A. F of L. The Board certified the Unionon November 10, 1938.As a result of negotiations, between the Union and therespondent, a contract was entered into on December 3, 1938. The contractexpired on December 31, 1939, and the Union and the respondent did not enter intoa new contract informal meetings were held between representatives of theUnion and the respondent concerning a new contract. At these meetings therespondent wanted to continue under the old contract and the Union wanted anew Conti act.The record indicates that the failure to negotiate a new contractwas due mainly to the dissatisfaction of the Union over the selection of employeesfor re-employment when the mills commenced operations in January of 1939.Themills did not re-employ as many employees as had been employed by the respondentprior to the shut-down in December of 1037This condition had been anticipated(in the negotiations for the contract and at the same time that the contract wasentered into the Union and the respondent agreed upon an impartial referee whowas given the authority to select employees for re-employmentIt appears thatthe Union became dissatisfied with this arrangement during 1939 and filed chargeswith the Board of discrimination against the Union members in the re-hiring.A hearing on this charge and another charge of violation of Section 8 (3) of theAct in the discharge of an employee, a brother of the Foster in the instantmatter, 92DECISIONS OFNATIONAL LABOR RELATIONS BOARDwas held at Huntsville in December,1940.During this-hearing the charge ofdiscriminatory selection of employees for rehiring was dropped.The Board rendered its decisionon May 15; 1941,finding that the respondenthad not violated Section 8(3) of the Actin discharging Foster's brother but hadviolated Section 8(1) of the Act.Compliance by the respondent with the orderof the Board in this respect will be discussed hereinafter.B. The discharge of FosterFoster was employed by the respondent for about 18 years prior to his dischargeand for about the last 10 years he was a weaver.He became a member of theUnion when it was first organized in 1933 and has been vice-president for aboutthe past 4 years.When the mills were re-opened ini939, Foster was selected for work,as a weaverin no. 2 weave room on the first floor of the millHe remained on the samestand of looms in this weave room until he was transferred about September,1941, to what is known as the"kitchen",which is a weave room off the back ofthe main or no 2 weave room In February -of 1042 Foster was transferred tono. 3 weave room where new looms had just been installed.He was dischargedby the respondent on July27, 1942,allegedly for inefficiency and for violationof a company rule prohibiting union activity on the respondent's time or property.During the period of time from January of 1939 until his discharge,Fostermade a number of requests for transfer to different stands of looms.With onepossible exception,his requests were not granted by the respondentThe Boardcontends that the respondent discriminated against Foster in not granting theserequests.With respect to requested transfers,the respondent's policy was togrant vacant standstothe applicant whose efficiency was the highest and, if twoapplicants had the same efficiency rating, then to the applicant with seniorityThe evidence shows and the undersigned findsthatthe respondent consistentlyfollowed this policy in filling vacancysand (lid notdiscriminate against Fosterin this respect.The evidence also conclusively shows that Foster's - efficiencywas, very lowduring this whole period of emnployment,especially during 1941 and 1942Whilehe was in no.2 weave room, out of 20 to 24 weavers Foster occasionally had thelowest efficiency and his standing during the whole timethathe was in this roomwas from 3 to 10 from the bottom.During the first 0 or S months of 1939 hisefficiencywas up to average,but it began to fall oft and was below averageduring 1940.When working in the "kitchen",Foster's efficiency in comparisonto that of all the weavers in no.2 weave room and in the kitchen was the lowestfor the period from September to November 22, and next to lowest for the periodending December 27.Efficiency records were not maintained by the respondentfor no. 3 weave room untilMarch 21,1942, due tothe fact thatthe looms werenew and needed a breaking-in periodDuring the period of time from March 23through June 13, out of six comparable weavers in no 3 weave rocni Foster'sefficiency was next to lowest and his efficiency was the lowest from the latterdate until the date of his dischargeThe respondent's efficiency records, whichwere posted in the weave rooms at the end of each week and which wei e notechallenged by the Board at the hearing as to accuracy,conclusivelyprove thatFoster was one of the worst weavers in the respondent's employ over an extendedperiod of timeThe undisputed testimony-ofFoster'ssupervisors,Mullins,weaving overseer,McCall, weavingoverseer,and McKelvie,agent for the re-spondent'sHuntsville mills, shows that they repeatedly called to Foster's atten-tion his low efficiency;that about February or March of.1941 he was warned MERRIMACKMANUFACTURING COMPANY93by McKelvie and Mullins that he would be discharged if his efficiency did notimprove, and that after these warnings Foster's etciency would pick up for ashort time and4hen drop off again.' It is also the uncontradicted testimony ofMcKelvie that "several" other employees were discharged in 1941 and 1942 forinefficiency.,As noted above, the respondent claims that Foster was also discharged forviolation of the respondent's rule prohibiting union activity on the respondent'stime or property.The 1939 contract with the Union, mentioned above, containedthe following provision :.. . The Union specifically agrees that the Company is in business forthe purpose of manufacturing cotton goods and said Union will not permit itsofficers or members to solicit membership or carry on the business of theUnion on the Company's time or in the mill or mill yard of the Company.Foster knew of this provision in the contract.After the expiration of the contract, the respondent contends that the aboveprovision in the contract continued to be a company rule and that this rule wasgenerally understood by its employees. ' However, during the early part of 1941,Foster did solicit employees who were at work to become Union membersMullins learned of Foster's activities through complaints of employees and Fosteradmitted it when accused by Mullins. At that time Mullins advised Foster thatsuch union activity was against the respondent's rules.On June 10, 1941, the respondent posted on its bulletin boards the two followingnotices 2NOTICETO EMPLOYEES OFMERRIMACK MANUFACTURING COMPANYYou are Hereby Notified that:IThis company will not interfere with, restrain, or coerce its employees inthe exercise of their right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining and other mutual aid or protection as guaranteed is section 7of National Labor Relations Act.This notice will remain posted for a period of sixty (60) Consecutive daysfrom the date of postingDated this 10th day of June, 1941i\'IERRIMA CKMANUFACTURING COMPANY,By H. MCKELVIE.1Foster testified that he had had his low efficiency called to his attention at varioustimes by the above and other supervisors.3McKelvie testified to the posting of the above notices and the undersigned creditshis testimony in this respectFoster testified that "I think I saw a cease and desistorder," but that he didn't see any other notices posted concealing labor organizationsHowever, Phillips,the president of the Union,testified that he-saw a notice posted overa year prior to Foster's discharge which". . ,.was something or another about organizingin the plant or in the millyard." 94DECISIONS OF ' NATIONAL LABOR RELATION'S BOARDNOTICE TO EMPLOYEESThis company has stated its intent and purpose to comply fully withsection 7 and all other provisions of the National Labor Relations Act.Every employee has the right toor not to join, any labor organizationof his or her own choosing, and no supervisor of the company shall in anyway interfere with, restrain, or coerce any of the employees in the exerciseof their rightsHowever, in line with our previous, established policy and agreement withour employees, all employees of the company are notified that they will notbe permitted to solicit 'membership in any labor organization or carry on,employee organizational activities on the company's time, or in the mill,or millyard of the company.-MERRIMACK MANUL ACTURINO COMPANY,By H. McKLLi-m,Its Agent.McKelvie testified and the undersigned finds that these notices remained postedfor at least two months.With respect to these notices, Burr, the respondent'scounsel, testified and the undersigned finds that the first of the above noticeswas approved by Earle Shawe, Attorney for the Board in charge of securingthe respondent's compliance to, the Board's order of. May 15, 1941; and that hediscussed the second of the above notices with Shawe who stated that he sawno objection to posting it.In May of 1942, the Union began a campaign for members. Foster's home inthe respondent's "village" or company houses became the Union headquartersfor the campaign.Foster testified that he solicited employees for the Unionwhile they were at work "oftener" than before. Through complaints of em-ployees,McCall learned of Poster's Union activities on the job, and Foster ad-mitted such activity when McCall discharged him.CONCLUSIONSThe evidence conclusively shows that the respondent had justifiable cause indischarging Foster for inefficiency alone.However, the Board contends thatthe above mentioned notices prohibiting employee oiganizational activities con-stitutes interference and further that this mule prohibiting employee organza-tional activities on the respondent's'time or property '-was discriminatorily appliedagainst the Union in that the respondent permitted solicitation of its employeesfor flowers, for insurance, for attendance at Sunday school, for war bonds andfor various other purposes.'Board's counsel urged that these solicitations wereemployee organizational activities,and that the discharge of Foster for violationof the rule was, therefore, in violation of Section 8 (3) of the Act.It is clear that under normal circumstances, at least that part of the rulewhich prohibits the employees from soliciting or carrying on organizationalactivities on respondent's property on their own time would constitute inter-ference, restraint and coercion within the meaning of Section 8 (1). of the Act`However, since the Union agreed to a similar rule in 1939 and since the wordingand postingof the above rule was in effect approved by an agent of-the Boardpursuant to a settlement agreement, the undersigned is of the opinionand finds8The respondentadmitted that it permitted thesesolicitations.','4 SeeMatterofWilliamDaviesCo.,Inc,andUnitedPackinghouseWorkers ofAmerica,37N. L. R. B. 631;Mutter of UnitedState's CartridgeCompany, et al, 47 NL R. B.684. MERRIMACK MANUFACTURI\TG COMPANY -95that it would not effectuate the policies of the Act to find such notice to be viola-tive of the Act.' The undersigned further finds that under the circumstanceshere disclosed that part of the rule,per se,which prohibits employees from en-gaging inorganizational activities on company time is not violative of the Act.Since it isclear that Foster solicited on company time and since the undersignedis of,the opinion based on the entire record that the rule was not discriminatorilyapplied to Foster, the undersigned finds that Foster was not discriminatorilydischarged.Accordingly, the undersigned finds that the posting of the above notice on June10, 1941, did not constitute interference and that the respondent did not dis-charge Foster because of his organizational activities in behalf of the Unionbut did discharge him for cause.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Local Union No. 38, Textile Workers Union of America, affiliated with theCongress of Industrial Organizations, is a labor organization within the mean-ing of Section 2 (5) of the Act2.The operations of the respondent occur in commerce within the meaningof Section 2 (6) of the Act.3The respondent has not interfered with, restrained, or coerced its employeeswithin the meaning of Section 8 (1) of the Act.4.Tne respondent by discharging Elbert G Foster on July 27, 1942 did notviolate Section 8 (3) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the complaint against the respondent, MerrimackManufacturing Company, be dismissed.-As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 or ArticleII of said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he relies.upon, together with the original and four copies of a brief in support thereof-As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of, the order transferring the caseto the Board.-Date March 16,.1943.JOHNH. EADIETrial Examiner.B By such finding however, the undersigned does not mean to indicate that the con-tinued existence of the above rule would not constitute a violation of the Act